Citation Nr: 1647085	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  14-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for type II diabetes mellitus as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to August 1989. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2016, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of which has been associated with the Veteran's electronic claims file.


FINDINGS OF FACT

1.  The weight of evidence shows that the Veteran visited the Republic of Vietnam while in transit to Thailand.

2.  There is no affirmative evidence to establish that the Veteran was not exposed to an herbicide agent during his visitation to the Republic of Vietnam, and there is no affirmative evidence to support a conclusion that the Veteran's type II diabetes mellitus was not incurred in service.  


CONCLUSION OF LAW

Type II diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).  The requirements of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) have been met.  Given the decision below, a detailed explanation of how VA complied with the law and regulations is unnecessary.

Pertinent law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

For diabetes mellitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).  However, the provisions of 38 C.F.R. § 3.307(a)(6) must be met and the rebuttable presumption provisions 38 C.F.R. § 3.307(d) must be satisfied.

Service in Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).

Analysis

Hickson element (1), current disability, has been met.  The medical evidence shows a diagnosis of type II diabetes mellitus.  

With respect to Hickson element (2), the Board will separately discuss in-service disease (to include the one-year presumptive period after service) and injury.

The Veteran's service treatment records do not reflect a diagnosis of type II diabetes mellitus.  Moreover, diabetes mellitus was not diagnosed until well after a year after separation from active service.  Therefore, the preponderance of the competent evidence shows that there was no diagnosis of type II diabetes mellitus in service or during the one-year presumptive period.  

Turning to the matter of in-service injury, the claimed injury is exposure to herbicides.  The Veteran asserts that he was in the Republic of Vietnam for one day while in transit to Thailand.  He served in Thailand from August 1967 to October 1967.  He alleges that the plane that took him to Thailand landed at Tan Son Nhut Air Base for a few hours and that he was outside at that base while maintenance was being performed on the plane.  The Board finds that the Veteran's assertion that he was at Tan Son Nhut Air Base for a few hours to be credible.  Accordingly, the weight of evidence shows that the Veteran visited the Republic of Vietnam for one day while in transit to Thailand.  There is no affirmative evidence to establish that the Veteran was not exposed to an herbicide agent during his visitation to the Republic of Vietnam.  Therefore, Hickson element (2), in-service injury, is therefore established on a presumptive basis.

Turning to Hickson element (3), medical nexus, the disorders granted presumptive service connection under 38 C.F.R. § 3.309(e) for Agent Orange exposure are specified with precision.  The disorder for which service connection is sought must be specified at 38 C.F.R. § 3.309(e) in order to enjoy the presumption of service incurrence thereunder.  In this case, the disabilities specified at 38 C.F.R. § 3.309(e) do include the Veteran's diagnosed type II diabetes mellitus.  Thus, the nexus presumption found in 38 C.F.R. § 3.309(e) is applicable as to this claim.  There is no affirmative evidence to support a conclusion that the Veteran's type II diabetes mellitus was not incurred in service.  Accordingly, Hickson element (3) is established on a presumptive basis.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for type II diabetes mellitus.  The benefit sought on appeal is accordingly allowed.




ORDER

Entitlement to service connection for type II diabetes mellitus is granted.



____________________________________________
MICHEAL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


